1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     COLIN RYAN-BARBOUR
6

7                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,               )   Case No.: 2:16 CR 039 JAM
                                             )
10                     Plaintiff,            )   STIPULATION AND ORDER CONTINUING
                                             )   JUDGMENT AND SENTENCING
11   vs.                                     )
                                             )   Date:    January 29, 2019
12   YANEZ-BARBER et al.,                    )   Time:    9:15 a.m.
                                             )   Judge:   Honorable John A. Mendez
13                     Defendants.           )
                                             )
14

15         The parties hereby stipulate the following:

16
           1. Judgment and sentencing in this matter is presently set for October
17
              23, 2018.    Counsel for the parties request the date for judgment and
18
              sentencing be continued to January 29, 2019 at 9:15 a.m.       Assistant
19
              U.S. Attorney Jason Hitt has been advised of this request and has no
20
              objection.    U.S. Probation has also been advised of this request.
21
              The parties request the Court adopt the following schedule
22
              pertaining to the presentence report:
23
              Judgment and Sentencing date:                                  1/29/19
24
              Reply, or Statement of Non-Opposition:                         1/22/19
25
              Motion for Correction of the Presentence Report
26            Shall be filed with the Court and served on the
              Probation Officer and opposing counsel no later
27            than:                                                          1/15/19

28            The Presentence Report shall be filed with the



                                                  1
1             Court and disclosed to counsel no later than:               1/8/19

2             Counsel’s written objections to the Presentence
              Report Shall be delivered to the probation officer
3             and opposing Counsel no later than:                         12/18/18

4             The Presentence Report shall be filed with the
              Court And disclosed to counsel no later than:               n/a
5
           IT IS SO STIPULATED.
6

7    Dated: October 12, 2018                     /s/ John R. Manning
                                                 JOHN R. MANNING
8                                                Attorney for Defendant
                                                 Colin Ryan-Barbour
9

10
     Dated: October 12, 2018                     McGregor W. Scott
11                                               United States Attorney

12                                               /s/ Jason Hitt
                                                 JASON HITT
13                                               Assistant United States Attorney

14
                                         ORDER
15

16        The Court, having received, read, and considered the stipulation of the
17   parties, and good cause appearing therefrom, adopts the stipulation of the
18   parties in its entirety as its order.   IT IS SO FOUND AND ORDERED this 15th
19   day of October, 2018.
20
                                                 /s/ John A. Mendez_______
21                                               HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT
22

23

24

25

26

27

28



                                               2
